DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0377550 (“Yasui”).	3
IV. Claim Rejections - 35 USC § 103	5
A. Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0109849 (“Yoo”) in view of Yasui.	5
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Yasui as applied to claim 1 above, and further in view of US 2020/0033673 (“Fujita”).	10
V. Allowable Subject Matter	12
VI. Pertinent Prior Art	13
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-17, in the reply filed on 11/03/2021 is acknowledged.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0377550 (“Yasui”).
With regard to claim 1, Yasui discloses,
1. A display device, comprising: 

[2] a protection member [e.g. “polarizer” having “transparent protective film”; ¶¶ 11, 26, 119, 124] to protect the display panel; and 
[3a] an adhesive member [i.e. the “pressure sensitive adhesive”; title, abstract, ¶ 15] between the display panel and the protection member to couple the display panel to the protection member [¶¶ 11, 26, 119, 124], the adhesive member comprising 
[3b] an adhesive agent [¶¶ 15, 17] and 
[3c] an anti-static agent [iodide ions, I-] dispersed in the adhesive agent [abstract, ¶¶ 29, 137], 
[3d] the anti-static agent comprising halogen ions [i.e. iodide ions; ¶¶ 15, 16, 19], 
[3e] 15wherein a content of halogen ions with respect to a total weight of the adhesive agent ranges from 1 ppm (mg/kg) to 1000 ppm (mg/kg) [¶¶ 15, 19, 55, 56, Table I on pp. 15-16, at least “Example 12”].  
With regard to feature [1] of claim 1, the term “pixel” is an abbreviation or contraction of the term “picture element”.  Thus, although the term “pixel” is not explicitly used, the “image display panel[s]” disclosed in Yasui at paragraph [0003] necessarily, inherently have pixels or picture elements in order to form an image.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to feature [3e] of claim 1, as the Instant Application, Yasui recognizes that too high of a concentration of iodide ions can cause corrosion (Yasui: ¶¶ 55-56) and it must be controlled to “more preferably” 0.05 to 0.3 atomic percent (at%) per monomer, i.e. I-/C3H3O2-, as determined by TOF-SIMS (time-of-flight, secondary ion mass spectrometry) (Yasui: ¶¶ 56, 138-156).  As the base polymer, i.e. the claimed “adhesive agent”, Yasui uses butyl acrylate (Yasui: ¶¶ 56, 156, Table 1), which has about the same molecular weight per monomer (i.e. 128 amu/mol) as that of the iodide ion (127 amu/mol); therefore, the atomic percent of iodide ion is essentially the same as the weight percent (wt%) of iodide ion (i.e. the I- signal) to the butyl 3H3O2- signal).  Thus, the more preferred range of iodide ion relative to the butyl acrylate monomer (supra) is 500 to 3000 ppm (i.e. 0.05 to 0.3 at% ≈ wt%), which overlaps the claimed range of 1 to 1000 ppm on a weight basis.  In addition, Example 12 in Table 1 (pp. 15-16) gives at least one specific example that includes 800 ppm of iodide by TOF-SIMS analysis, which falls within the claimed range.
This is all of the features of claim 1.
With regard to claims 6 and 7, Yasui further discloses,
6. The display device of claim 1, wherein the adhesive agent comprises at least one selected from an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), and an optical clear resin (OCR) [title, abstract, ¶ 11].  
7. The display device of claim 1, wherein the protection member 25comprises at least one selected from a supporting layer, an impact absorption layer, and a light blocking layer [e.g. “polarizer” having “transparent protective film”; ¶¶ 11, 26, 119, 124].  

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0109849 (“Yoo”) in view of Yasui.
Claims 1, 4, and 5 read,
1. A display device, comprising: 
[1] a display panel comprising a plurality of pixels to display an image; 
[2] a protection member to protect the display panel; and 

[3b] an adhesive agent and 
[3c] an anti-static agent dispersed in the adhesive agent, 
[3d] the anti-static agent comprising halogen ions, 
[3e] 15wherein a content of halogen ions with respect to a total weight of the adhesive agent ranges from 1 ppm (mg/kg) to 1000 ppm (mg/kg).  
4. The display device of claim 1, wherein the halogen ions comprise 5fluorine ions, and a content of the fluorine ions with respect to the total weight of the adhesive agent ranges from 100 ppm to 1000 ppm.  
5. The display device of claim 1, wherein the halogen ions comprise chlorine ions, and a content of the chlorine ions with respect to the total weight of the 15adhesive agent ranges from 1 ppm to 100 ppm.  

With regard to claim 1, Yoo discloses,
1. A display device, comprising: 
[1] a display panel [e.g. LCD; title, abstract] comprising a plurality of pixels to display an image; 
[2] a protection member [i.e. “base” of “protective film” or “polarizer”; title, abstract, ¶¶ 13, 14, 82-84, 91, 92, 94] to protect the display panel; and 
[3a] an adhesive member between the display panel and the protection member to couple the display panel to the protection member [¶ 95], the adhesive member comprising 
[3b] an adhesive agent [¶¶ 12, 17-35, especially ¶¶ 12 and 17] and 
[3c] an anti-static agent dispersed in the adhesive agent [abstract; ¶¶ 36-71, especially ¶¶ 36, 37, 45, 46, 48-50, 69-71], 
[3d] the anti-static agent comprising halogen ions [e.g. F-, Cl-, Br-, I-; ¶¶ 36-71 46, 69], 
[3e] 15wherein a content of halogen ions with respect to a total weight of the adhesive agent ranges from …[“preferably 0.01 to 5 parts by weight”; ¶ 71] [also see ¶¶ 46, 48, 69-71, Tables 1 and 2 at ¶ 113 on p. 9].
feature [1] of claim 1, the term “pixel” is an abbreviation or contraction of the term “picture element”.  Thus, although the term “pixel” is not explicitly used, the LCD disclosed in Yoo necessarily, inherently has pixels or picture elements in order to form an image.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to feature [3d] of claim 1, Yoo discloses that the anti-static agent includes a metal salt that forms a complex with a surfactant, the surfactant being, e.g. alkyleneoxides, preferably polyethyleneoxide or polypropyleneoxide (Yoo: ¶¶ 36-44, 46, 49, 50, 69).  The metal cation of the metal salt is preferably but not limited to Li+ (Yoo: ¶ 45, last sentence).  The anion of the metal salt can be any of F-, Cl-, Br-, I- and “not specifically limited” (Yoo: ¶¶ 46, 69).  While Yoo gives specific examples using LiClO4 as the metal salt in the antistatic agent, along with a fatty acid ester of polyethyleneglycol (Yoo: Tables 1 and 2 on p. 9), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use LiF or LiCl and polyethyleneoxide or polypropyleneoxide as the polyalkyleneoxides, because Yoo suggests using these (Yoo: ¶¶ 44, 45 (last sentence), and 46).
With regard to feature [3e] of claim 1, Yoo discloses ranges of F- and Cl- ions either falling within or overlapping those claimed in claims 1, 4, and 5.  In this regard, Yoo states that “[i]n the acrylic composition according to the present invention, the metal salt included in the antistatic agent i) may be included such that a molar ratio ([RO]/[Mn+]) of cations (Mn+, in which n is 1 or 2) included in the salt with respect to the alkylene oxide unit (RO) of the alkyleneoxide-containing compound is 1 to 100.”  (Yoo: ¶ 48; emphasis added)  Therefore, the molar ratio of RO to anion, e.g. ([RO]/[F-]) or ([RO]/[Cl-]), is either 1 to 100 (n=1) or 0.5 to 50 (n=2).  In addition, the RO is the alkyleneoxide-units in Formula 1 (¶ 39) which are preferably 2H4O; MW ≈ 44 amu/mol) or propyleneoxide (C3H6O; MW≈58 amu/mol) (Yoo, ¶ 41).  The atomic weight of Li, F, and Cl are 7 amu, 19 amu, and 35 amu, respectively.  
The preferred amount of antistatic agent is 0.01 to 5 parts by weight (i.e. 100 ppm to 50,000 ppm by weight) relative to the acrylic polymer (Yoo: ¶ 71).  More specifically, taking into account (1) the specific examples of 0.1 parts by weight (i.e. 1000 ppm by weight) of antistatic to the acrylic resin in Tables 1 and 2 on p. 9 of Yoo, and (2) ethyleneoxide and LiF (versus LiClO4) as the antistatic agent (as explained above under feature [3d]), and (3) the molar ratio of 1 to 100 of ethyleneoxide to LiF (Yoo: ¶ 48, supra), the ppm by weight of F- ion ranges from  [19/(7+19+(44×1)] ×1000 ppm to [19/(7+19+(44×100)] ×1000 ppm, which yields 271 ppm to 4.3 ppm.  Similarly, for the specific examples in Tables 1 and 2 of 5000 ppm by weight of antistatic agent, the ppm by weight of F- ion ranges from 1360 ppm to 21 ppm.  Similarly, for the specific examples in Tables 1 and 2 of 10,000 ppm by weight of antistatic agent, the ppm by weight of F- ion ranges from 2710 ppm to 43 ppm.  Each of these ranges either falls within of overlaps the claimed ranges of 1 to 1000 ppm of halide in feature [3e] of claim 1 and 100 ppm to 1000 ppm F- ion in claim 4.  
Using the same calculations for LiCl instead of LiF as the metal salt, and propyleneoxide glycol instead of ethyleneoxide the ppm by weight of Cl- ion ranges from [35/(7+35+(58×1)] ×1000 ppm to [35/(7+35+(58×100)] ×1000 ppm, which yields 350 ppm to 6 ppm, which falls within the claimed ranges in claim 1 and overlaps the claimed range in claim 5.
overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Yoo recognizes that the amount of metal salt and therefore the anions in the adhesive composition is a result effective variable (Yoo: ¶¶ 48 and the specific examples in Tables 1 and 2 yielding the results shown in Table 3).  Yasui also recognizes that the halide ions, i.e. iodide ions, in the adhesive composition is used for the same purpose as in Yoo and that the quantity is also a result effective variable and, more specifically, that too much iodide ion can cause corrosion (Yasui: ¶¶ 55-56), just as is recognized by the Inventors of the Instant Invention (Instant Specification: Figs. 5 through 7D and associated discussion).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide sufficient anions, i.e. fluoride or chloride ions, for antistatic properties desired in Yoo and Yasui but sufficiently low in order to prevent corrosion as taught in Yasui (¶¶ 55-56). 
In addition, the claimed ranges of 1 to 1000 ppm of halide ion (claim 1), 100-1000 ppm of fluoride ion (claim 4) and 1 to 100 ppm of chloride ion (claim 5) are obvious in the absence of unexpected results relative to the prior art ranges.  Because Yasui provides evidence that it is known in the art to keep the amount of halide ions low in order to prevent corrosion, which is done in Yoo, it is incumbent upon Applicant to provide evidenced of unexpected results relative to the prior art range, which either falls within or overlaps the claimed ranges of halide ion, fluoride ion, and chloride ion.  “[U]nexpected results [relied upon to rebut a prima facie case of obviousness]… must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
This is all of the features of claims 1, 4, and 5.
With regard to claims 6 and 7, Yoo further discloses,
6. The display device of claim 1, wherein the adhesive agent comprises at least one selected from an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), and an optical clear resin (OCR) [Yoo: ¶¶ 21, 35, 37, 45, 48, 49, 70, 71].  
7. The display device of claim 1, wherein the protection member 25comprises at least one selected from a supporting layer, an impact absorption layer, and a light blocking layer [title, abstract, ¶¶ 2, 5, 6, 11, 13, 16, 82, 83].  

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Yasui as applied to claim 1 above, and further in view of US 2020/0033673 (“Fujita”).
Claim 2 reads,
2. The display device of claim 1, wherein the anti-static agent comprises a 20 conductive polymer and a surfactant, and the halogen ions are contained in the surfactant.  
The prior art of Yoo in view of Yasui, as explained above, teaches each of the features of claim 1. 
With regard to claim 2, as explained above, Yoo further discloses that the antistatic agent includes a surfactant and that the halogen ions are contained in the surfactant because the metal salt is complexed to the polyalkyleneoxides or coordinating compounds, i.e. the claimed “surfactant”  (Yoo: ¶ 36).  That the polyalkyleneoxides, including alkylgylcols are inherently surfactants within the meaning of the Instant Application is evidenced by admissions in the Instant Application (Instant Specification: ¶ 97; Yoo: ¶ 44).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Yoo does not teach that the antistatic agent also includes a conductive polymer such as polyaniline, polypyrrole, or polythiophene (Instant Specification: ¶ 96).
Fujita, like Yoo, teaches a (meth)acrylate-based, pressure-sensitive adhesive 2, 12 for use to attach a protection elements  such as a polarizer 1, 11 to a LCD (Fujita: title, abstract, ¶¶ 54, 130-132; Figs. 1, 2).  Also like Yoo, Fujita teaches that the adhesive includes an organic cation-anion salt including anions which may be halide ions, such as Cl-, Br-, and I- (Fujita: ¶¶ 91) and wherein the cation of the salt is a surfactant within the meaning of the Instant Application (Fujita: ¶¶ 89-90 compare to Instant Application at ¶ 97), thereby making the halide contained in the surfactant. 
Fujita further teaches that—in addition to the organic cation-anion salt—the antistatic agent may also include a conductive polymer (Fujita: abstract; ¶ 98), such as polythiophene or polyaniline (Fujita: ¶¶ 108-109). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a conductive polymer as the antistatic agent of the adhesive of Yoo in order to provide further control of that antistatic properties of the pressure-sensitive adhesive, as taught in Fujita. 
This is all of the features of claim 2. 



V. Allowable Subject Matter
(1) Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 reads,
253. The display device of claim 2, wherein at least one selected from the conductive polymer and the surfactant further comprises sulfur ions, and a content of the sulfur ions with respect to the total weight of the adhesive agent ranges from 100 ppm to 500 ppm.  
Fujita further teaches that “when using a polythiophene-based polymer, a polystyrene sulfonic acid is normally used in combination” (Fujita: ¶ 109).  Therefore, Fujita teaches that the conductive polymer may include sulfur ions, within the meaning of the Instant Application at paragraph [0046] (pp. 11-12) which defines “ions” to include a “polyatomic cluster”.  As such the sulfonic acid portion of the polystyrene sulfonic action would meet the definition in the Instant Application of sulfur “ion”. 
Fujita does not indicate the amount of sulfur ions as being from 100 ppm to 500 ppm as required by claim 3. Thus, the prior art does not reasonably teach or suggest --in the context of the claims-- the features of claim 3.

(2) Claims 8-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 reads,
8. A display device, comprising:  -39-1171066 
[1a] a display panel comprising 
[1b] a display region comprising a plurality of pixels to display an image, and 
[1c] a non-display region adjacent to the display region and 5comprising a plurality of pads, 
[1d] each of the pads being connected to a corresponding pixel of the plurality of pixels; 
[2] a driving circuit comprising driving pads coupled to the pads, and driving lines connected to the driving pads; 
[3] protection member to protect the display panel; 
[4a] an adhesive member between the display panel and the protection member, the adhesive member comprising 
[4b] an adhesive agent to connect the display panel to the 15protection member and an anti-static agent comprising at least one selected from sulfur ions and halogen ions; and 
[5] a resin member covering at least a portion of a bottom surface of the driving circuit, 
[4c] wherein a content of halogen ions with respect to a total weight of the adhesive agent ranges from 1 ppm (mg/kg) to 1000 ppm (mg/kg).  
As explained above, Yasui or Yoo in view of Yasui teaches each of features [1a], [3], and [4a]-[4c].  These references do not teaches features [1c], [1d], or [2], but these are well known in the art in order to have a functioning active matrix display.  The prior art does not reasonably teach or suggest --in the context of the claims-- feature [5] of claim 8. 

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) KR 2016/0036497 is cited for teaching an antistatic, pressure-sensitive adhesive including each of a base adhesive, a halide ion, a surfactant, and a conductive polymer. See the abstract and pp. 3-7 of the translation.
(2) US 2011/0068306 (“Liao”) is cited for teaching an antistatic, pressure-sensitive adhesive including a base adhesive, a halide ion, and a surfactant.  See the abstract and ¶¶ 8-12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814